DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, 8, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2020/0074938 A1, Published March 5, 2020).
As to claim 1, Kim discloses a pixel driving circuit, comprising: 
a first sub-pixel driving circuit (Kim at Fig. 5, SPn1 circuit area DRA), 
a second sub-pixel driving circuit (Kim at Fig. 5, SPn2 circuit area DRA), 
a third sub-pixel driving circuit (Kim at Fig. 5, SPn3 circuit area DRA), and 
a fourth sub-pixel driving circuit sequentially arranged in a first direction (Kim at Fig. 5, SPn4 circuit area DRA); 
a detection line extending in a second direction substantially perpendicular to the first direction and located between the second sub-pixel driving circuit and the third sub-pixel driving circuit (Kim at Fig. 5, sensing line VREF; ¶ [0046]), 
wherein the detection line is configured to obtain a detection sampling signal from each sub-pixel driving circuit (Kim at Figs. 3, 5, VREF; ¶ [0046] discloses “The 
a first power line extending in the second direction and configured to provide a constant first voltage signal to each sub-pixel driving circuit (Fig. 5, EVDD on left side of SPn1); and 
a second power line extending in the second direction and configured to provide a constant second voltage signal to a pixel where the pixel driving circuit is located (Kim at Fig. 5, EVDD on right side of SPn4); 
wherein one of the first power line and the second power line is provided on a side of the second sub-pixel driving circuit away from the third sub-pixel driving circuit (Kim at Fig. 5, EVDD on left side of SPn1 is provided on a side of SPn2 that is away from SPn3), and 
the other of the first power line and the second power line is provided on a side of the third sub-pixel driving circuit away from the second sub-pixel driving circuit (Kim at Fig. 5, EVDD on right side of SPn4 is provided on a side of SPn3 that is away from SPn2).
As to claim 2, Kim discloses the pixel driving circuit according to claim 1, wherein the first power line is provided on a side of the first sub-pixel driving circuit away from the second sub-pixel driving circuit (Kim at Fig. 5, EVDD on left side of SPn1 is provided on a side away from SPn2), and 

As to claim 3, Kim discloses the pixel driving circuit according to claim 1, wherein the first power line is provided on a side of the fourth sub-pixel driving circuit away from the third sub-pixel driving circuit (Kim at Fig. 5, EVDD on left side of SPn1 is provided on a side away from SPn3), and 
the second power line is provided on a side of the first sub-pixel driving circuit away from the second sub-pixel driving circuit (Kim at Fig. 5, EVDD on right side of SPn4 is provided on a side away from SPn2).
As to claim 5, Kim discloses the pixel driving circuit according to claim 1, further comprising: 
a first data line extending in the second direction, wherein the first data line is located between the first sub-pixel driving circuit and the second sub-pixel driving circuit, and configured to provide a first data signal to the first sub-pixel driving circuit (Kim at Fig. 5, data line DL1); 
a second data line extending in the second direction, wherein the second data line is located between the first sub-pixel driving circuit and the second sub-pixel driving circuit, and configured to provide a second data signal to the second sub-pixel driving circuit (Kim at Fig. 5, data line DL2); 
a third data line extending in the second direction, wherein the third data line is located between the third sub-pixel driving circuit and the fourth sub-pixel driving circuit, 
a fourth data line extending in the second direction, wherein the fourth data line is located between the third sub-pixel driving circuit and the fourth sub-pixel driving circuit, and configured to provide a fourth data signal to the fourth sub-pixel driving circuit (Kim at Fig. 5, data line DL4).
As to claim 5, Kim discloses the pixel driving circuit according to claim 4, wherein: the first data line is located between the first sub-pixel driving circuit and the second data line (Kim at Fig. 5, DL1 is between SPn1 and DL2); and 
the second data line is located between the first data line and the second sub-pixel driving circuit (Kim at Fig. 5, DL2 is between DL1 and SPn2).
As to claim 6, Kim discloses the pixel driving circuit according to claim 4, wherein: the third data line is located between the third sub-pixel driving circuit and the fourth data line (Kim at Fig. 5, DL3 is between SPn3 and DL4); and 
the fourth data line is located between the third data line and the fourth sub-pixel driving circuit (Kim at Fig. 5, DL4 is between DL3 and SPn4).
As to claim 8, Kim disclose the pixel driving circuit according to claim 4, wherein each sub-pixel driving circuit comprises: 
a first transistor comprising a first gate, a first drain, and a first source, wherein the first gate receives a first scan signal (Kim at Figs. 3, 6, switching transistor SW receives GL1a); 
a second transistor comprising a second gate, a second drain, and a second source (Kim at Figs. 3, 6, driving transistor DR), 

the second drain is electrically coupled to the first power line (Kim at Figs. 3, 6, drain of DR is connected to “EVDD); and 
a third transistor comprising a third gate, a third drain, and a third source (Kim at Figs. 3, 6, sensing transistor ST), 
wherein the third gate receives a second scan signal (Kim at Figs, 3, 6, gate of ST receives GL1b), 
the third drain is electrically coupled to the detection line (Kim at Figs. 3, 6, drain of ST is connected to VREF), and 
the third source is electrically coupled to the second source (Kim at Figs. 3, 6, source of ST is connected to source of DR).
As to claim 9, Kim discloses the pixel driving circuit according to claim 8, further comprising: a detection connection line extending in the first direction (Kim at Fig. 5, horizontal line at the bottom of Fig. 5 that is connected to VREF via a contact hole), 
wherein the detection line is electrically coupled to the third drain of the third transistor of each sub-pixel driving circuit through the detection connection line (Kim at Figs, 3, 5, 6, connection between drain of ST and VREF) .
As to claim 10, Kim discloses the pixel driving circuit according to claim 8, further comprising: 
a power connection line extending in the first direction (Kim at Fig. 5, horizontal line connecting to EVDD on left side of SPn1, and horizontal line connecting to EVDD on right side of SPn4), 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0074938 A1, Published March 5, 2020).
As to claim 7, Kim discloses the pixel driving circuit according to claim 4.
Kim does not expressly disclose that the detection line, the first power line, the second power line, the first data line, the second data line, the third data line, and the fourth data line are made of the same material and provided in the same layer.
However, Examiner takes an official notice that forming semiconductor routing lines or traces on the same layer with the same material or metal is well-known in the art. Hence, in view of the officially noticed facts, it would be obvious to a person of ordinary skill to arrange the detection line, the first power line, the second power line, the first data line, the second data line, the third data line, and the fourth data line on the same layer and made of the same material for the well-known purpose of reducing mask process steps to reduce manufacturing costs.
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0074938 A1, Published March 5, 2020) in view of Choi (US 2020/0118477 A1, Published April 16, 2020).
As to claim 11, Kim discloses a display panel, comprising: 
a base substrate (Kim at Fig. 4, substrate 150a); and 
a plurality of pixels arranged in an array on the base substrate (Kim at Fig. 1),… 
each pixel comprises the pixel driving circuit according to claim 1 (See rejection of claim 1 above), and 
wherein the pixel driving circuit is located in the display area (Kim at Figs. 1, 3-5).
Kim does not disclose that each of the plurality of pixel comprises a light transmission area and a display area that are arranged side by side in a first direction.
However, Choi does disclose that each of the plurality of pixel comprises a light transmission area and a display area that are arranged side by side in a first direction (Choi at Figs. 9-10, in particular, transmissive area TA and emissive area EA).
Kim discloses a base display device upon which the claimed invention is an improvement.  Choi discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Kim the teachings of Choi for the predictable result of providing a display device with an improved aperture ratio (Choi at ¶ [0008]).
As to claim 12, the combination of Kim and Choi discloses the display panel according to claim 11, wherein in each pixel, the first sub-pixel driving circuit is closer to 
the second power line is provided between the light transmission area and the first sub-pixel driving circuit (Kim at Fig. 5).
Kim discloses a base display device upon which the claimed invention is an improvement.  Choi discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Kim the teachings of Choi for the predictable result of providing a display device with an improved aperture ratio (Choi at ¶ [0008]).
As to claim 13, the combination of Kim and Choi discloses the display panel according to claim 11, wherein in each pixel, the fourth sub-pixel driving circuit is closer to the light transmission area than the first sub-pixel driving circuit, the second sub-pixel driving circuit, and the third sub-pixel driving circuit (Choi at Fig. 9), and the second power line is provided between the light transmission area and the fourth sub-pixel driving circuit (Kim at Fig. 5).
Kim discloses a base display device upon which the claimed invention is an improvement.  Choi discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Kim the teachings of Choi for the predictable result of providing a display device with an improved aperture ratio (Choi at ¶ [0008]).
As to claim 14, the combination of Kim and Choi discloses the display panel according to claim 11, wherein in each pixel, the first sub-pixel driving circuit is closer to the light transmission area than the second sub-pixel driving circuit, the third sub-pixel driving circuit, and the fourth sub-pixel driving circuit (Choi at Fig. 10), and the second power line is provided on a side of the fourth sub-pixel driving circuit away from the light transmission area (Kim at Fig. 5, EVDD on right side of SPn4).
Kim discloses a base display device upon which the claimed invention is an improvement.  Choi discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Kim the teachings of Choi for the predictable result of providing a display device with an improved aperture ratio (Choi at ¶ [0008]).
As to claim 15, the combination of Kim and Choi discloses the display panel according to claim 11, wherein in each pixel, the fourth sub-pixel driving circuit is closer to the light transmission area than the first sub-pixel driving circuit, the second sub-pixel driving circuit, and the third sub-pixel driving circuit (Choi at Fig. 9), and 
the second power line is provided on a side of the first sub-pixel driving circuit away from the light transmission area (Kim at Fig. 5, EVDD on left side of SPn1).
Kim discloses a base display device upon which the claimed invention is an improvement.  Choi discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Kim the teachings 
As to claim 16, the combination of Kim and Choi discloses the display panel according to claim 11, wherein the plurality of pixels comprise a first pixel and a second pixel arranged sequentially in the first direction, the display area of the first pixel is adjacent to that of the second pixel, and the pixel driving circuit of the first pixel and the pixel driving circuit of the second pixel share one first power line (Kim at Fig. 5).
As to claim 17, the combination of Kim and Choi discloses the display panel according to claim 11, wherein the plurality of pixels comprises a first pixel and a second pixel arranged sequentially in the first direction, the display area of the first pixel is adjacent to that of the second pixel, and the pixel driving circuit of the first pixel and the pixel driving circuit of the second pixel share one electrode auxiliary line (Kim at Fig. 5).
As to claim 18, the combination of Kim and Choi discloses an electronic device comprising the display panel (Kim at Fig. 1) according to claim 11 (See rejection of claim 11 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
01/18/2022